                                    UNITED STATES DISTRICT COU
                                  SOUTHERN DISTRICT OF CALIFO
                                                                                                      FILED
                                                                                                       OCT 18 2018
                                                                                                                     COURT I
UNITED STATES OF AMERICA,
                                                                      Case No. 17-c              i6~dJ~DISTRICT
                                                                                                 ~ERN-'6i\1~1Ci Of: CALIFORNIA I
                                                                                           BY                        DEPUTY I
                                                Plaintiff,
                           vs.                                        r1 C.\~      1138 -1A5
                                                                      JUDGMENT OF DISMISSAL
Eduardo Valdivia-Lopez (2),


                                             Defendant.




IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
 D
      granted the motion of the Government for dismissal of this case, without prejudice; or

 D    the Court has dismissed the case for unnecessary delay; or

      the Court has granted the motion of the Government for dismissal, with prejudice; or

 D    the Court has granted the motion of the defendant for a judgment of acquittal; or

 D    a jury has been waived, and the Court has found the defendant not guilty; or

 D    the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Information:
      8:1324(a)(l)(A)(ii), (v)(i), (a)(l)(B)(i) - Conspiracy to Transport Certain Aliens for Financial Gain (2)




 Dated:   10/18/2018
                                                                Hon. Nita L. Stormes
                                                                United States Magistrate Judge
